Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Michael Stein on 09/08/2022. The application has: 
Claim 11 is  cancelled. 
Claims 1- 10 and 12-17 are allowed.
Claims 1, 5, 9 , 14 and 17 are amended as follow:

1.   (AMENDED) A method for transmitting a data processing request, applied to a first storage node, wherein the first storage node is connected to a host by using a first network interface card of the first storage node, and is connected to a second storage node by using a second network interface card of the first storage node, the method comprising:
receiving the data processing request from the host, via a first network, by using the first network interface card, wherein the data processing request carries a target storage address of to-be-processed data; 
determining the second storage node based on the target storage address of the to-be- processed data; 
determining whether an access path in the second storage node to a storage device in the second storage node is faulty or congested prior to receiving the data processing request from the host, via the first network, by using the first network interface card; and 
switching the access path in the second storage node to an access path in the first storage node to the second storage device in the second storage node by sending the data processing request to the second storage node, via a second network different from the first network, by using the second network interface card, wherein the data processing request instructs the second storage node to process the to-be-processed data.

5. (AMENDED) A first storage node connected to a host by using a first network interface card of the first storage node, and is connected to a second storage node by using a second network interface card of the first storage node, and the first storage node comprises: 
a memory storing instructions; and 
a processor coupled to the memory to execute the instructions to: 
receive a data processing request from the host, via a first network, by using the first network interface card, wherein the data processing request carries a target storage address of to-be-processed data; 
determine the second storage node based on the target storage address of the to- be-processed data; 
determine whether an access path in the second storage node to a storage device in the second storage node is faulty or congested prior to receiving the data processing request from the host, via the first network, by using the first network interface card; 
switch the access path in the second storage node to an access path in the first storage node to the second storage device in the second storage node by sending the data processing request to the second storage node, via a second network different from the first network, by using the second network interface card, wherein the data 3Application No. 16/810,372Docket No.: 0700.1043 processing request instructs the second storage node to process the to-be-processed data.

	9. (AMENDED) A host connected to a first storage node, the host comprising: 
a memory storing instructions; and 
a processor coupled to the memory to execute instructions to: 
generate a data processing request for accessing a second storage node;
determine the first storage node that connects to the second storage node via a second network, using
determining whether an access path in the second storage node to a storage device in the second storage node is faulty or congested; 
switching the access path in the second storage node to an access path in the first storage node to the second storage device in the second storage node by sending 4Application No. 16/810,372Docket No.: 0700.1043the data processing request to the first storage node via a first network different from the second network, using 

Claim 11 (Canceled).

	14. (AMENDED) The method of claim 1, wherein the determining whether the access path to the storage device in the second storage node is faulty comprises:
sending, using an upper-layer application, a write request to the second storage node by using the host, where the write request is used to write data into a key value (KV) system through the access path in the second storage node; 
sending, using the host, a read request to the second storage node, where the read request is used to read the write data in the second storage node; and
determining, [[if]] in response to the host does not receive, in a preset time period, the data requested by the read request, that the access path to the storage device in the second storage path is faulty.

17. (AMENDED) The method of claim 1, wherein when to-be-migrated data is transmitted by using the networking between the switching unit of the first storage node and the switching unit of the second storage node: 
in response to a processing unit in the second storage node is not required to calculate the data, the to-be-migrated data is directly sent from the storage device in the first storage node to the storage device in the second storage node; and 
in response to the processing unit in the first storage node is required to calculate the data, the to-be- migrated data is processed by using a processor in the first storage node, and the processed data is sent to the second storage node by using the second network interface card in the first storage node.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of the record, Carpentier, Iwamura and Okaki, combination and/or alone does not disclose/suggest the combination of original claimed features and the amended features “determine whether an access path in the second storage node to a storage device in the second storage node is faulty or congested prior to receiving the data processing request from the host, via the first network, by using the first network interface card; switch the access path in the second storage node to an access path in the first storage node to the second storage device in the second storage node by sending the data processing request to the second storage node, via a second network different from the first network, by using the second network interface card” as recited in claims 1, 5 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                               Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday, Thursday, Friday from 10:45 AM to 4:45 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN V DOAN/          Examiner, Art Unit 2136                               

/CHARLES RONES/          Supervisory Patent Examiner, Art Unit 2136